DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. At least page 2 of the specification lists references. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:  

Reference character “10” has been used to designate both [door latch] and [existing stationary latch arm].  
Reference character “12” has been used to designate both [stationary latch arm base] and [stationary latch arm].  
reference character “14” has been used to designate both [swinging arm] and [spaced apart horizontal bars].  
reference character “14” has been used to designate both [swinging arm] and [spaced apart horizontal bars].  
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Figure 1 is described as a “typical door latch and swinging arm” (see e.g. page 5 of the specification) See MPEP § 608.02(g).  

Appropriate correction is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.


The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because:

Pg. 11, paragraph 1, line 2 “jam”, the examiner interprets “jam” to be “jamb”
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:

Pg. 4, paragraph 1, line 2 “stationary latch arm 12”. Pg. 6, paragraph 1, line 1-2 “a fixed latch arm 12”. Two parts share the same label
Pg. 4, paragraph 1, line 8 “an opening 36”. Pg. 6, paragraph 2, line 4 “a hole 36”. Two parts share the same label
Pg. 6, paragraph 1, line 2 “jam”, the examiner interprets “jam” to be “jamb”
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  

Claims 1 and 2 are objected to because they include reference characters which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 2, line 2, the examiner interprets “jam” to be “jamb”

Appropriate correction is required.

Claim Rejections – 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the preamble recites "A door latch locking guard 30 for maintaining a door in a locked position, the door having a door latch 10 having an existing stationary latch arm 12 and a door jamb having an existing swinging arm 14 for engaging the latch arm 12 to lock the door, while still 

Regarding claim 2, the preamble recites " A door latch locking guard 30 for maintaining a door locked, having a door latch 10 having an existing stationary latch arm 12 and a door jam having an existing swinging arm 14 for engaging the latch arm 12 to lock the door, said swinging arm 14 having spaced apart horizontal arms for allowing partial opening of the door while securing the door from being moved to a fully open position" and then later recites, for example, "the existing latch arm 12” and “said swinging arm 14".  Applicant clearly states in the specification (see field of invention page 1 of specification) the invention is element (30) to be used with a door latch 10 having existing door latch arms (12 and 14) that are attached to existing door and an existing door jamb respectively. For the purpose of examination, the Examiner is interpreting that Applicant is not positively claiming a door latch 10 or the door latch arms (12 and 14), but does intend the device to be used with door latch arms (12 and 14).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by George L. Engasser (US-5409276-A), hereinafter Engasser.  

Regarding claim 1, as indicated in the 112 rejection above, the Examiner has taken the position the door, door latch, existing stationary latch arm, door jam, and existing swinging arm are not positively claimed and Applicant intends to claim a door latch guard to be used with said existing construct.

Engasser teaches a door latch locking guard comprising:
a) a protective locking guard (100) having a notch (between 104/108 and 106/110) which may be placed over a stationary latch arm, for example element (200) below. As (100) interfits with (200) it is placed over it, see figures 1 and 2 below.
b) said protective locking guard (100) having a plate (103) wherein an existing swinging arm, for example element (16) below, maybe be placed over said plate, see figures 1- 4 below; and.
c) a locking clasp (L in figure 4) which is inserted through opening (102) in plate (103) whereby a door latch is prevented from being opened from an opposite side of a door, see figure 4 below.
 
claim 2, as indicated in the 112 rejection above, the Examiner has taken the position the door, door latch, existing stationary latch arm, door jam, and existing swinging arm are not positively claimed and Applicant intends to claim a door latch guard to be used with said existing construct.

Engasser teaches a door latch locking guard comprising:
a protective locking guard (100) having a horizontal plate (103) and a vertical notch (between 104/108 and 106/110) which may be placed over and engage a stationary latch arm, for example element (200) below. As (100) interfits with (200) it is placed over it, see figures 1 and 2 below;
said horizontal plate (103) having an opening (102), said horizontal plate (103) which may be passed through the spaced apart horizontal arms of the swinging arm, for example element (16), see figures 1-4 below; and
a locking clasp (L in figure 4) which is inserted through said opening (102) in said locking guard (100) whereby a door latch is prevented from being opened from an opposite side of a door, see figure 4.
It is noted that as shown in figure 4, the space between 104/108 and 106/110 is a vertical notch or opening and horizontal plate (103) is oriented in a horizontal plane. 

    PNG
    media_image1.png
    520
    558
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    565
    812
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    636
    590
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.Stansell (US-20170044806-A1) teaches the principle of a removable security guard that is used in conjunction with an existing door swing latch. The invention includes a U-shaped plate with two openings that is used when the door swing latch arms are engaged, the U-shaped plate saddles the swing arm of the door swing latch. While at the same time, the U-shaped plate encircles the enlarged end of the stationary arm and secures it into the spaced apart arms of the swing arm. A locking pin is used secure the U-shaped plate onto the swing arm and completely encircle the swing latch.  The invention enables the user to selectively engage the lock and provides for a practical solution for a safe environment within the rooms and buildings that utilized conventional door swing latch.

Smith (US-4900075-A) teaches of removable security guard that is used in conjunction with an existing door swing latch. The invention features plates with notches that attach to the stationary arm of the door latch, the plates include openings that accommodate a padlock , and a chain the passes through the spaced apart arms of the swing arm. The present invention is compact and easy to carry, enables a person to have hers/his own personal lock and key to secure his hotel room, eliminating unauthorized entrances into hers/his room by others that may have keys to the room door. The invention is directed towards travelers that are accustomed to hotels while travelling.

Alford (US-4741564-A) teaches removable double opening gate latch. The invention features a latch bar with a slot at one end and a flange at the other end. The Flange includes an opening to accommodate a padlock. The latch bar is attached securely to the fence via a pivotal shaft at one end. While the flange at its opposite end secures the gate from being opened by engaging a latch plate. The invention prevents an unauthorized person from passing through the gate unless the padlock is unlocked.

Speirs (US-0622556-A) teaches a door lock assembly that securely controls the gap in between an opened door and its jamb.  The invention includes a customized stationary arm, a customized swing arm, a latch that features series of teeth notched onto the latch and an opening at its free end, and the latch keeper.  The latch keeper locks the latch onto the swing arm when the lock assembly is engaged. The opening accommodates a locking pin. The latch is secured onto the swing latch arm via the locking pin. The notched teeth securely lock the stationary latch into the spaced apart arms of the swing latch.  The invention permits control over the gap when the door is opened to allow for ventilation while at the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/T.S./           Examiner, Art Unit 3675                                                                                                                                                                                             

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/8/2021